PER CURIAM.
We affirm the appellant’s judgments and sentences. As in State v. Tripp, 591 So.2d 1055 (Fla. 2d DCA 1991), we certify to the Florida Supreme Court the following question of great public importance:
IF A TRIAL COURT IMPOSES A TERM OF PROBATION ON ONE OFFENSE CONSECUTIVE TO A SENTENCE OF INCARCERATION ON ANOTHER OFFENSE, CAN JAIL CREDIT FROM THE FIRST OFFENSE BE DENIED ON A SENTENCE IMPOSED AFTER A REVOCATION OF PROBATION ON THE SECOND OFFENSE?
CAMPBELL, A.C.J., and PARKER and PATTERSON, JJ., concur.